—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Spodek, J.), entered February 15, 2000, which granted the motion of the defendant New York Methodist Hospital for summary judgment dismissing the complaint insofar as asserted against it and denied their cross motion to strike its answer.
Ordered that the order is affirmed, with costs.
The defendant New York Methodist Hospital (hereinafter the Hospital) demonstrated its entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). In response, the plaintiffs failed to raise a triable issue of fact (see, Toth v Community Hosp., 22 NY2d 255; Florentino v Wenger, 19 NY2d 407). Accordingly, the Supreme Court properly granted the Hospital’s motion (see, Argenziano v Romita, 250 AD2d 384).
The plaintiffs’ remaining contentions are without merit. Ritter, J. P., Santucci, Goldstein and Crane, JJ., concur.